AO 724
(Rev. 8/82)

 

 

 

Case 2:21-mc-00002-LGW-BWC Document 4 Filed 08/10/21 Page 1of1

In the Gnited States District Court
Sor the Southern District of Georgia

Brunswick Division
AUSAR TEHUTI-EL, *
*
Plaintiff, * CIVIL ACTION NO.: 2:21-mc-2

*

Vv, *

*

STATE OF GEORGIA,
*

Ed

Defendant.
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 3. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s cause of action for failure to follow this
Court’s Order and failure to prosecute, DIRECTS the Clerk of
Court to CLOSE this case and enter the appropriate judgment, and

DENIES Plaintiff in forma pauperis status on appeal.

SO ORDERED, this F day of 7 20215

 

HON. |LISX GODBEY WOOD, JUDGE
UNIT TATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 
